Title: To Thomas Jefferson from Philip Mazzei, 12 May 1780
From: Mazzei, Philip
To: Jefferson, Thomas


Paris, May 12, 1780. De Ternay’s fleet with 6,300 troops under Lt. Gen. Rochambeau sailed from Brest on 2 May; a second division, with 3,000–4,000 men is expected to sail in about three weeks. The Spanish fleet, with 11,460 men, sailed from Cadiz on 28 Apr. Observations on the comparative naval status of the three powers. France is fast winning the confidence of the other European powers; England has lost it through “an immodest thirst of Empire, joined to an unbearable insolence.” In France “liberal sentiments” make rapid progress in all ranks; “it seems as if the whole nation were turned true citizens of the world.” Ruthless impressment in England will have bad results. Eagerness of the French to join the army under Rochambeau. Mazzei intends to propose a plan to John Adams. Postscript: French naval strategy in European waters; the English continue to capture Dutch vessels, and a protest by Russia will probably follow; the French troops who sailed are 6,000, including the marines, and the Spanish above 12,000.
